Citation Nr: 0824340	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  05-21 072	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in No. Little Rock, Arkansas


THE ISSUES

Entitlement to service connection for hypertension.

Entitlement to service connection for heart disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The veteran's active service included duty from April 1969 to 
April 1973, and from November 1990 to June 1991, including 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.

The veteran and his wife presented sworn testimony in support 
of his appeal during a hearing held before the undersigned 
Veterans Law Judge in January 2006.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in May 2007, when it was remanded for further 
evidentiary development.  Such development having been 
accomplished, the matters have been returned to the Board for 
further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action on his part is required.


REMAND

In response to the most recent Supplemental Statement of the 
Case, the veteran submitted a packet of information to VA.  
One of the items in this latest submission is a copy of a 
letter from the Social Security Administration (SSA) showing 
that the veteran was awarded disability benefits from that 
agency in January 2007.  The VA has a duty to consider the 
same evidence considered by that agency in making any 
decision regarding entitlement to VA benefits.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Thus, prior to further 
consideration of the veteran's claims, records from the SSA 
should be obtained for inclusion in the veteran's VA claims 
file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  After the development requested above 
has been completed, the RO should again 
review the record.  If either benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

